EXHIBIT BRIDGE LOAN AGREEMENT Dated as of December 20, 2007 among LYONDELLBASELL FINANCE COMPANY, as Borrower, BASELL AF S.C.A., as the Company, The GUARANTORS party hereto, The LENDERS party hereto, MERRILL LYNCH CAPITAL CORPORATION, as Administrative Agent, CITIBANK, N.A., as Collateral Agent, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, GOLDMAN SACHS CREDIT PARTNERS L.P. CITIGROUP GLOBAL MARKETS INC., ABN AMRO INCORPORATED and UBS SECURITIES LLC, as Joint Lead Arrangers and Bookrunners MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as Transaction Coordinator Cahill Gordon & Reindel llp 80 Pine
